DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 1/27/2022, no claims are cancelled; claims 1, 16, 18 and 20have been amended, and no new claims have been added. Therefore, claims 1-20 are still presently pending in the application.

Specification
3.	The amendment to the abstract has rectified the objection to the specification and therefore, the objection is withdrawn.

Claim Rejections - 35 USC § 101
4.	The amendment to claim 1 has rectified the 101 rejection to claim 1 and therefore, the rejection is withdrawn.

Claim Objections
5.	The amendment to claim 16 has rectified the claim objection and therefore, the objection is withdrawn.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent No. 9,678,968), in view of Lango et al. (U.S. Patent No. 8,055,702), in further view of Plenderleith (U.S. Patent No. 10,061,852).
As to claim 1, Taylor et al. teaches a system comprising: 
A physical host with a processor and a memory, which stores a guest, a filesystem cache, and a proxy cache (See Taylor et al., Figure 10; Also see column 6, lines 1-13; column 11, lines 56-65); 
a filesystem manager executing (See Taylor et al., column 1, line 65-column 2 line 12, wherein the “Cloud controllers” are read on “filesystem manager”) on the processor to: 
receive a first request to locate a file in a first filesystem (See Taylor et al., column 1, line 65-column 2 line 12, wherein a request to delete a file is read on a request to locate a file because prior to deleting the file must be located); 
responsive to receiving the first request (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space. Each cloud controller maintains ( e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system”);  
respond to the first request based on metadata retrieved from the first filesystem proxy (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”);  
receive a second request to modify the file (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”. Also see Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates ( e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem);
responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache (See Taylor et al., Figures 4C and 30; Also see column 35, lines 11-42, wherein Taylor discloses “a cloud controller may track the most recent access (e.g., the
last read time) for individual blocks in its local persistentread cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier. Alternatively, the cloud storage system may be configured to track how often each given cloud file is accessed”); and 
modify the file in the first filesystem (See Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “set of cloud controllers 1100-1112 that manage and access data stored in a cloud storage system 302. Backup cloud controller 1100 serves as a "hot backup" for cloud controllers 1102-1112. During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates (e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem”).  
Taylor et al. discloses using cache (See Taylor et al., Figures 4C, 4E and 18; also See column 8, lines 23-3) when receiving a request and does disclose using a filesystem level proxy (See Taylor et al., column 1, line 65-column 2 line 12; column 28, lines 27-45). Furthermore, Taylor et al. discloses responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache (See Taylor et al., column 35, lines 11-42, wherein Taylor teaches “a cloud controller may track the most recent access (e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter”). Taylor et al., however, does not explicitly teach query a first filesystem proxy in the proxy cache associated with the first filesystem; responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem.
Lango et al. teaches system and method for caching network file systems (See abstract), in which he teaches query a first filesystem proxy in the proxy cache associated with the first filesystem (See Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “proxy cache system”); wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem (See Lango et al., column 7, lines 11-28; column 19, line 56-column 20, line 37, wherein Lango teaches “a truncator 294 implements a cache ejection policy to reclaim storage space”).
Taylor et al. and Lango et al. are from the analogous art of file system management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. and Lango et al. to have combined Taylor et al. and Lango et al.. The motivation to combine Taylor et al. and Lango et al. is to improve caching system that enables multi-protocol access by clients to data served by the system (See Lango et al., column 2, lines 46-59). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. and Lango et al..
Taylor et al. as modified, does not explicitly teach the filesystem cache storing filesystems is implemented in a first memory partition and the proxy cache storing filesystem proxies is implemented in a second memory partition; query the first filesystem proxy in the proxy cache, and responsive to the first filesystem proxy being incapable of modifying the file, the second request is rerouted to the filesystem cache.
Plenderleith teaches transparent proxy tunnel caching for database access (See abstract), in which he teaches the filesystem cache storing filesystems is implemented in a first memory partition and the proxy cache storing filesystem proxies is implemented in a second memory partition (See Plenderleith, Figure 11; column 18, lines 36-50, wherein Plenderleith discloses “the information described herein as being stored by the results cache (e.g., on a database proxy), may be stored in data store 2045 or in another portion of system memory 2020 on one or more nodes, in persistent storage 2060, and/or on one or more remote storage devices 2070, at different times and in various embodiments”);
query the first filesystem proxy in the proxy cache, and responsive to the first filesystem proxy being incapable of modifying the file, the second request is rerouted to the filesystem cache (See Plenderleith, column 8, lines 16-61, wherein Plenderleith discloses “database proxy 500 may implement cache management 530. Cache management 530 may manage results cache 510, determining when to maintain, invalidate, evict or otherwise modify the contents of results cache 510. For instance, in some embodiments, cache management 530 may track the types of requests that pass through the database proxy, as discussed below with regard to FIG. 10, in order to refresh results cache 510 with valid versions of results, in some embodiments”).
Taylor et al. as modified and Plenderleith are from the analogous art of caching for accessing information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. as modified and Plenderleith to have combined Taylor et al. as modified and Plenderleith. The motivation to combine Taylor et al. as modified and Plenderleith is to make it more efficient to access more frequently accessed data by keeping a copy of the datd in a more accessible location such as cache (See Plenderleith, column 1, lines 6-22). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. as modified and Plenderleith.

As to claim 2, Taylor et al. as modified, teaches wherein the filesystem manager intercepts a filesystem instantiation request associated with the first filesystem (See Taylor et al., column 1, line 65-column 2 line 12, wherein the “Cloud controllers” are read on “filesystem manager”) and generates the first filesystem proxy instead of instantiating the first filesystem (See Taylor et al., column 1, line 65-column 2 line 12; column 28, lines 27-45;column 28, lines 27-45, wherein Taylor teaches “create a proxy at another, sim-35 pier layer by using a customized filesystem device driver that extracts and "tunnels" (e.g., forwards) filesystem-level information to another storage management system”).  

As to claim 3, Taylor et al. as modified, teaches wherein the filesystem cache is limited to at least one of a maximum count of filesystems in the filesystems and a maximum aggregated size of the filesystems (See Taylor et al., column 2, lines 44-51; column 2, line 59-column 3, line 5 and column 35, lines 11-42, wherein Taylor discloses  “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistentread cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier. Alternatively, the cloud storage system may be configured to track how often each given cloud file is accessed”). 

As to claim 4, Taylor et al. as modified, teaches wherein at least one of the maximum count and the maximum aggregated size is configured to be increased based on a cache miss rate of the filesystem cache (See Taylor et al., column 2, lines 44-51; column 2, line 59-column 3, line 5 and column 35, lines 11-42, wherein Taylor discloses  “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistentread cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier; Also see Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “A typical proxy cache system includes a front-end storage system or ‘proxy device’ having local storage, i.e., a ‘cache’, coupled to a back-end storage system or ‘origin server’ having remote storage. When a client request cannot be satisfied by the cache, it is proxied to the origin server. The server response is, in turn, proxied back to the requesting client and all associated data is cached in the local storage. This type of transaction is called a ‘cache miss’”).  

As to claim 5, Taylor et al. as modified, teaches wherein the cache miss rate is calculated based on at least one of a rolling count of filesystem instantiations over a configured time window, and a count of the filesystems accessed during an active use time window (See Taylor et al., column 2, line 59-column 3, line 5 and column 35, lines 11-42, wherein Taylor discloses  “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistentread cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter; if no blocks from the cloud file are used before the counter reaches zero, the cloud file becomes a candidate to be moved to a lower tier; Also see Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “A typical proxy cache system includes a front-end storage system or ‘proxy device’ having local storage, i.e., a ‘cache’, coupled to a back-end storage system or ‘origin server’ having remote storage. When a client request cannot be satisfied by the cache, it is proxied to the origin server. The server response is, in turn, proxied back to the requesting client and all associated data is cached in the local storage. This type of transaction is called a ‘cache miss’”).  

As to claim 6, Taylor et al. as modified, teaches wherein each filesystem is memoized (See Taylor et al., column 17, line 56-column 18, line 43, wherein Taylor teaches “new data blocks become referenced by lookup structure 434 and cached in PRC”). 

As to claim 7, Taylor et al. as modified, teaches wherein memoizing the first filesystem includes computing a structure of the first filesystem, and storing a computation results of the structure (See Taylor et al., column 17, line 56-column 18, line 43, wherein Taylor teaches “new data blocks become referenced by lookup structure 434 and cached in PRC”). 

As to claim 8, Taylor et al. as modified, teaches wherein requests for the first filesystem are responded to with the stored computation results instead of by recalculating the structure of the first filesystem (See Taylor et al., column 17, line 56-column 18, line 43, wherein Taylor teaches “new data blocks become referenced by lookup structure 434 and cached in PRC”). 

As to claim 9, Taylor et al. as modified, teaches wherein the second filesystem is deleted and removed from the memory upon being evicted from the filesystem cache, and the second filesystem is later reinstantiated in the filesystem cache in response to a file modification request through a second filesystem proxy in the proxy cache associated with the second filesystem (See Taylor et al., column 35, lines 11-42, wherein Taylor teaches “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache ( e.g., due to not being used recently), the cloud controller may initiate a counter;” Also see Lango et al., column 7, lines 11-28; column 19, line 56-column 20, line 37, wherein Lango teaches “a truncator 294 implements a cache ejection policy to reclaim storage space”). 

As to claim 10, Taylor et al. as modified, teaches wherein the filesystem manager presents to the guest that the first filesystem exists in the filesystem cache based on the first filesystem proxy being stored in the proxy cache while the first filesystem is one of uninstantiated and evicted from the filesystem cache (See Taylor et al., column 1, line 65-column 2 line 12, wherein the “Cloud controllers” are read on “filesystem manager;” Also see Taylor et al., Figures 6C and 7B; Also see column 26, lines 25-28 and lines 39-62, wherein Taylor discloses “a customized filesystem device driver in the guest operating system can forward request information to ( and receive responses from) a storage management system in the host operating system”).  

As to claim 11, Taylor et al. as modified, teaches wherein information requests associated with the first filesystem are responded to by querying the first filesystem proxy, and the first filesystem is only instantiated in response to content requests to at least one of access and modify any file of the first filesystem (See Taylor et al., column 1, line 65-column 2 line 12; column 28, lines 27-45; Also see Plenderleith, column 8, lines 16-61, wherein Plenderleith discloses “database proxy 500 may implement cache management 530. Cache management 530 may manage results cache 510, determining when to maintain, invalidate, evict or otherwise modify the contents of results cache 510. For instance, in some embodiments, cache management 530 may track the types of requests that pass through the database proxy, as discussed below with regard to FIG. 10, in order to refresh results cache 510 with valid versions of results, in some embodiments”).  

As to claim 12, Taylor et al. as modified, teaches wherein the first filesystem is a virtual filesystem exposing limited access to at least one of a guest filesystem of the guest and a host filesystem of the host (See Taylor et al., Figures 6C and 7B; Also see column 26, lines 25-28, wherein Taylor discloses “a customized filesystem device driver in the guest operating system can forward request information to ( and receive responses from) a storage management system in the host operating system”).  

As to claim 13, Taylor et al. as modified, teaches wherein the virtual filesystem is a database schema (See Taylor et al., column 59, line 63-column 60, line 11; Also see Lango et al., Column 2, line 61-column 3, line 7, wherein LAngo discloses “The present invention relates to a network caching system having a multi-protocol caching storage system ("filer" coupled to an origin server to provide storage virtualization of data served by the filer in response to data access requests issued by multi-protocol clients over a computer network”). 

As to claim 14, Taylor et al. as modified, teaches wherein each of the filesystems and each of the filesystem proxies is associated with a respective user accessing the guest (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space; Also see Taylor et al., Figures 6C and 7B; Also see column 26, lines 25-28 and lines 39-62, wherein Taylor discloses “a customized filesystem device driver in the guest operating system can forward request information to ( and receive responses from) a storage management system in the host operating system”).

As to claim 15, Taylor et al. as modified, teaches wherein an information request to the first filesystem is responded to by querying the first filesystem proxy while the first filesystem is instantiated and resident in the filesystem cache (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space; Also see Taylor et al., Figures 6C and 7B; Also see column 26, lines 25-28 and lines 39-62, wherein Taylor discloses “a customized filesystem device driver in the guest operating system can forward request information to ( and receive responses from) a storage management system in the host operating system”). 

As to claim 16, Taylor et al. as modified, teaches wherein a content request to the first filesystem is responded to by accessing the first filesystem in the filesystem cache  (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space. Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system”). 

As to claim 17, Taylor et al. as modified, teaches wherein the information request retrieves one of a file path, creation timestamp, modification timestamp, size, existence, access permissions, and an inode (See Lango et al., Column 7, lines 44-62, wherein Lango discloses “in addition to providing file system semantics, the file system 280 provides functions normally associated with a volume manager. These functions include (i) aggregation of the disks, (ii) aggregation of storage bandwidth of the disks, and (iii) reliability guarantees, such as mirroring and/or parity (RAID). The file system 280 illustratively implements the WAFL file system (hereinafter generally the "write-anywhere file system") having an on-disk format representation that is block-based using, e.g., 4 kilobyte (kB) blocks and using index nodes ("inodes") to identify files and file attributes (such as creation time, access permissions, size and block location). The file system uses files to store metadata describing the layout of its file system; these metadata files include, among others, an inode file. A file handle, i.e., an identifier that includes an inode number, is used to retrieve an inode from disk”).  

 As to claim 18, Taylor et al. teaches a method comprising: 
receiving a first request to locate a file in a first filesystem (See Taylor et al., column 1, line 65-column 2 line 12, wherein a request to delete a file is read on a request to locate a file because prior to deleting the file must be located);  
responsive to receiving the first request (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space. Each cloud controller maintains (e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system”);  
responding to the first request based on metadata retrieved from the filesystem proxy (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”); 
receiving a second request to modify the file (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”. Also see Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates (e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem); and 
modifying the file in the first filesystem ((See Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “set of cloud controllers 1100-1112 that manage and access data stored in a cloud storage system 302. Backup cloud controller 1100 serves as a "hot backup" for cloud controllers 1102-1112. During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates (e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem”).
Taylor et al. discloses using cache (See Taylor et al., Figures 4C, 4E and 18; also See column 8, lines 23-3) when receiving a request and does disclose using a filesystem level proxy (See column 1, line 65-column 2 line 12; column 28, lines 27-45). Furthermore, Taylor et al. discloses responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache (See Taylor et al., column 35, lines 11-42, wherein Taylor teaches “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache ( e.g., due to not being used recently), the cloud controller may initiate a counter”). Taylor et al., however, does not explicitly teach query a first filesystem proxy in the proxy cache associated with the first filesystem; responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem.
Lango et al. teaches system and method for caching network file systems (See abstract), in which he teaches query a first filesystem proxy in the proxy cache associated with the first filesystem (See Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “proxy cache system”); wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem (See Lango et al., column 7, lines 11-28; column 19, line 56-column 20, line 37, wherein Lango teaches “a truncator 294 implements a cache ejection policy to reclaim storage space”).
Taylor et al. and Lango et al. are from the analogous art of file system mangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. and Lango et al. to have combined Taylor et al. and Lango et al.. The motivation to combine Taylor et al. and Lango et al. is to improve caching system that enables multi-protocol access by clients to data served by the system (See Lango et al., column 2, lines 46-59). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. and Lango et al..
Taylor et al. as modified, does not explicitly teach the filesystem cache storing filesystems is implemented in a first memory partition and the proxy cache storing filesystem proxies is implemented in a second memory partition; querying the first filesystem proxy in the proxy cache, and responsive to the first filesystem proxy being incapable of modifying the file, the second request is rerouted to the filesystem cache.
Plenderleith teaches transparent proxy tunnel caching for database access (See abstract), in which he teaches the filesystem cache storing filesystems is implemented in a first memory partition and the proxy cache storing filesystem proxies is implemented in a second memory partition (See Plenderleith, Figure 11; column 18, lines 36-50, wherein Plenderleith discloses “the information described herein as being stored by the results cache (e.g., on a database proxy), may be stored in data store 2045 or in another portion of system memory 2020 on one or more nodes, in persistent storage 2060, and/or on one or more remote storage devices 2070, at different times and in various embodiments”);
querying the first filesystem proxy in the proxy cache, and responsive to the first filesystem proxy being incapable of modifying the file, the second request is rerouted to the filesystem cache (See Plenderleith, column 8, lines 16-61, wherein Plenderleith discloses “database proxy 500 may implement cache management 530. Cache management 530 may manage results cache 510, determining when to maintain, invalidate, evict or otherwise modify the contents of results cache 510. For instance, in some embodiments, cache management 530 may track the types of requests that pass through the database proxy, as discussed below with regard to FIG. 10, in order to refresh results cache 510 with valid versions of results, in some embodiments”).
Taylor et al. as modified and Plenderleith are from the analogous art of caching for accessing information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. as modified and Plenderleith to have combined Taylor et al. as modified and Plenderleith. The motivation to combine Taylor et al. as modified and Plenderleith is to make it more efficient to access more frequently accessed data by keeping a copy of the datd in a more accessible location such as cache (See Plenderleith, column 1, lines 6-22). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. as modified and Plenderleith.
 
As to claim 19, Taylor et al. as modified,  teaches intercepting a filesystem instantiation request associated with the first filesystem and generating the filesystem proxy instead of instantiating the first filesystem (See Taylor et al., column 1, line 65-column 2 line 12; column 28, lines 27-45;column 28, lines 27-45, wherein Taylor teaches “create a proxy at another, sim-35 pier layer by using a customized filesystem device driver that extracts and "turmels" (e.g., forwards) filesystem-level information to another storage management system”). 

As to claim 20, Taylor et al. teaches a computer-readable non-transitory storage medium storing executable instructions (See Taylor et al., Figure 10; Also see column 6, lines 1-13; column 11, lines 56-65), which when executed by a computer system, cause the computer system to: 
receive a first request to locate a file in a first filesystem (See Taylor et al., column 1, line 65-column 2 line 12, wherein a request to delete a file is read on a request to locate a file because prior to deleting the file must be located);  
- 24 -Attorney Docket No. 0816028.00258/20181222	responsive to receiving the first request (See Taylor et al., Figures 4C, 4E and 18; See column 8, lines 23-39, wherein Taylor discloses “In some embodiments, a set of caching storage devices (referred to as "cloud controllers") collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system (e.g., a cloud-based storage system, which is also referred to as a cloud storage system). More specifically, one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space. Each cloud controller maintains ( e.g., stores and updates) metadata that describes the file and directory layout of the distributed filesystem and the location of the data blocks in the cloud storage system”);  
respond to the first request based on metadata retrieved from the filesystem proxy (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”); 
receive a second request to modify the file (See Taylor et al., column 1, line 65-column 2 line 12, wherein “a cloud controller receives a request from a client” and column 2, lines 13-58, wherein Taylor discloses “initiating a background deletion 45 operation involves traversing the target file's metadata in the snapshot hierarchy to retrieve deduplication hash values for each of the data blocks of the target file”. Also see Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates (e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem); and 
modify the file in the first filesystem (See Taylor et al., Figures 4C and 11A; Also see column 30, lines 1-26, wherein Taylor teaches “set of cloud controllers 1100-1112 that manage and access data stored in a cloud storage system 302. Backup cloud controller 1100 serves as a "hot backup" for cloud controllers 1102-1112. During operation, cloud controllers 1102-1112 write incremental snapshots containing new metadata and data to cloud storage system 302. Cloud controllers 1102-1112 continuously receive incremental metadata snapshot updates (e.g., either from cloud storage system 302, as shown, or directly from the other cloud controllers), and update their local metadata with these updates to maintain a current view of the data stored in the distributed filesystem”).
Taylor et al. discloses using cache (See Taylor et al., Figures 4C, 4E and 18; also See column 8, lines 23-3) when receiving a request and does disclose using a filesystem level proxy (See column 1, line 65-column 2 line 12; column 28, lines 27-45). Furthermore, Taylor et al. discloses responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache (See column 35, lines 11-42, wherein Taylor teaches “a cloud controller may track the most recent access ( e.g., the last read time) for individual blocks in its local persistent read cache (and/or in a persistent read cache that is distributed across multiple cloud controllers). After the last block for a cloud file is evicted from the read cache (e.g., due to not being used recently), the cloud controller may initiate a counter”). Taylor et al., however, does not explicitly teach query a first filesystem proxy in the proxy cache associated with the first filesystem; responsive to receiving the second request, instantiate the first filesystem in the filesystem cache, wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem.
Lango et al. teaches system and method for caching network file systems (See abstract), in which he teaches query a first filesystem proxy in the proxy cache associated with the first filesystem (See Lango et al., column 1, line 61-column 2, line 28, wherein Lango discloses “proxy cache system”); wherein a second filesystem is evicted from the filesystem cache to reclaim storage capacity for the first filesystem (See Lango et al., column 7, lines 11-28; column 19, line 56-column 20, line 37, wherein Lango teaches “a truncator 294 implements a cache ejection policy to reclaim storage space”).
Taylor et al. and Lango et al. are from the analogous art of file system mangement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. and Lango et al. to have combined Taylor et al. and Lango et al.. The motivation to combine Taylor et al. and Lango et al. is to improve caching system that enables multi-protocol access by clients to data served by the system (See Lango et al., column 2, lines 46-59). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. and Lango et al..
Taylor et al. as modified, does not explicitly teach the filesystem cache storing filesystems is implemented in a first memory partition and the proxy cache storing filesystem proxies is implemented in a second memory partition; querying the first filesystem proxy in the proxy cache, and responsive to the first filesystem proxy being incapable of modifying the file, the second request is rerouted to the filesystem cache.
Plenderleith teaches transparent proxy tunnel caching for database access (See abstract), in which he teaches the filesystem cache storing filesystems is implemented in a first memory partition and the proxy cache storing filesystem proxies is implemented in a second memory partition (See Plenderleith, Figure 11; column 18, lines 36-50, wherein Plenderleith discloses “the information described herein as being stored by the results cache (e.g., on a database proxy), may be stored in data store 2045 or in another portion of system memory 2020 on one or more nodes, in persistent storage 2060, and/or on one or more remote storage devices 2070, at different times and in various embodiments”);
querying the first filesystem proxy in the proxy cache, and responsive to the first filesystem proxy being incapable of modifying the file, the second request is rerouted to the filesystem cache (See Plenderleith, column 8, lines 16-61, wherein Plenderleith discloses “database proxy 500 may implement cache management 530. Cache management 530 may manage results cache 510, determining when to maintain, invalidate, evict or otherwise modify the contents of results cache 510. For instance, in some embodiments, cache management 530 may track the types of requests that pass through the database proxy, as discussed below with regard to FIG. 10, in order to refresh results cache 510 with valid versions of results, in some embodiments”).
Taylor et al. as modified and Plenderleith are from the analogous art of caching for accessing information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Taylor et al. as modified and Plenderleith to have combined Taylor et al. as modified and Plenderleith. The motivation to combine Taylor et al. as modified and Plenderleith is to make it more efficient to access more frequently accessed data by keeping a copy of the datd in a more accessible location such as cache (See Plenderleith, column 1, lines 6-22). Therefore, it would have been obvious to one skilled in the art to combine Taylor et al. as modified and Plenderleith.

Response to Arguments
8.	Applicant's arguments filed on 1/27/2022, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 
	The arguments present in the amendment filed 1/27/2022 pertain to the new claim amendments that the newly presented art has been applied to and therefore, the arguments are moot in view of the above rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/3/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164